Citation Nr: 1241095	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  11-02 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to a compensable rating for residuals of a burn to the left hand.


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel









INTRODUCTION

The Veteran served on active duty in the United States Army from December 1952 to November 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision that denied the Veteran's request to reopen the claim for service connection for a low back disorder, as well as the request for an increased rating for residuals of a burn to the left hand.

The Veteran's original service connection claim for a low back disorder, claimed as "back strain," was denied in an April 1956 rating decision.  The Veteran was informed of the adverse outcome and did not appeal. This decision is the last final denial of the claim of service connection for a low back disorder.  Since that time, relevant service treatment records (STRs) have been associated with the claims file.  These STRs were in existence but unattained at the time of the prior final rating decision, and they are relevant to the Veteran's claim.  At the time of his original claim, the Veteran provided adequate information for these records to have been obtained prior to the denial.  If existing and relevant service department records are received by VA after an unfavorable decision on a claim, 38 C.F.R. § 3.156(c) provides that the claim shall be reconsidered, notwithstanding the general rules applicable to reopening disallowed claims after they have become final.  See generally 38 C.F.R. § 3.156 (2012).  Here, STRs regarding a back strain were associated with the Veteran's claims file in May 1956, shortly  after the April 1956 RO decision was issued, therefore reconsideration is warranted.  The Court of Appeals for Veterans Claims has held that, if new and material evidence has been submitted within a year of the RO decision, 38 C.F.R. 3.156(b) requires that any subsequent decision based on such evidence relate back to the original claim.  Buie v. Shinseki, 24 Vet. App. 242 , 242-52 (2010).  Accordingly, the issue has been reframed to determine whether the Veteran is entitled to service connection for a low back disorder, as reflected above. The restyling of the issue is not prejudicial to the Veteran as the RO reviewed the claim on a de novo basis in August 2012.  

The Board has reviewed both the physical claims file as well as the file located on the "Virtual VA" system to ensure a total review of the evidence.

The Veteran's May 2009 application for compensation appears to indicate an intent to make a service connection claim for a mental health disorder.  No action has been taken on this issue, and the RO should contact the Veteran to clarify whether he wishes to pursue such a claim.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a compensable rating for residuals of a burn to the left hand are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office for appropriate action.


FINDING OF FACT

The preponderance of the evidence weighs against a finding that the Veteran's current low back disorder had its onset in, or is otherwise related to, active duty military service.


CONCLUSION OF LAW

A low back disorder was not incurred or aggravated by active duty military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See Gonzales, 218 F.3d at 1380-81.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of what is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2012).  The VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All notice under the VCAA should be provided prior to an initial decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a) (West 2002 & Supp. 2011).  Compliance with the first Quartuccio element requires notice of these five elements.  See id. at 486. 

Here, a June 2009 VCAA notice letter informed the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and the Board concludes that the duty to notify has been satisfied.

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.  

The Board concludes that the duty to assist has been satisfied.  The Veteran's STRs and available post-service medical records have been obtained and associated with the claims file.  The Veteran indicated in his notice of disagreement that he received treatment at the Memphis VA Medical  Center (VAMC) in 1955, shortly after separation from service.  The RO attempted to retrieve these records, but was notified that the Memphis VAMC did not have any records for the Veteran except for a 1992 VA examination record, which was forwarded to the RO.  The Veteran was formally notified of their unavailability in an October 2010 letter.  See 38  C.F.R. § 3.159(e) (2012).  The Board finds that the October 2010 letter complies with the provisions of 38 C.F.R. § 3.159(e) in that it identified the records sought, explained the steps the RO took to locate them as well as that it would be futile to continue searching, that he should forward anything he has, and that the claim would be decided without the records if he did not respond in a timely fashion.  Id.  In a November 2010 statement, the Veteran agreed that the Memphis VAMC would not have any records from 1954 to 1956 because he went to local doctors.  

The Veteran has also been afforded a VA examination regarding his low back disorder, in May 2012.  The Board finds this examination report adequate to adjudicate the Veteran's claim on the merits.  Indeed, the report reflects the VA examiner was made aware of the Veteran's relevant past medical history, recorded his current complaints, conducted appropriate examinations, and rendered appropriate diagnoses consistent with the other evidence of record.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 C.F.R. § 3.159(c) (2012).  

Relevant Law and Regulations

Service connection may be granted on a direct basis for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2012).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 
12 Vet. App. 296, 302 (1999).

Analysis

The Veteran contends that his current low back disorder is related to injuries sustained in active duty military service.  For the reasons that follow, the Board concludes that service connection is not warranted for the Veteran's low back disorder.

The Veteran's STRs show that his back was normal upon entrance into the military.  See Report of Medical Examination dated March 5, 1952.

The Veteran complained of lower back pain in 1953 and 1954.  In December 1953, the Veteran complained of low back pain, localized in the mid-lumbar region and to the right side of the back.  The area over the L2 and L3 discs was tender.  See STR dated December 17, 1953.  The Veteran explained it had hurt for about a week, after heavy lifting.  A diagnosis was deferred, but the impression was back strain.  See STR dated December 19, 1953.  X-rays revealed no evidence of bone or joint pathology.  See STR radiographic report dated December 21, 1953.  The Veteran's back was examined again shortly thereafter, and although there was tenderness, the symptoms were less severe and appeared to present mainly when the Veteran engaged in heavy lifting.  See STR dated December 30, 1953.

In October 1954, the Veteran again complained of low back pain, however, no diagnoses or treatment recommendations were noted.  See STRs dated October 11 & 27, 1954.  Upon separation, the Veteran's back was found to be normal.  See Report of Medical Examination dated November 26, 1954.

The first post-service medical record regarding low back appears in 2008.  Two views of the lumbosacral spine were taken, and the physician's impression from reviewing the films was that the Veteran had degenerative changes.  Specifically, there were marginal osteophytes throughout the thoracolumbar spine, there were sclerotic changes in the lower facet joints, and a mild degenerative change of the L5-S1 disc.  See VA medical record dated December 29, 2008.  Subsequently, an MRI confirmed mild degenerative disc disease, and revealed bilateral pars defect at the L5 disc.  See VA medical record dated January 29, 2009.    

At the VA examination, the Veteran complained of non-radiating pain in the lower back, which increases significantly when trying to walk.  The VA examiner confirmed that arthritis had been documented in the thoracolumbar spine, and remarked the Veteran has lumbar spondylosis.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1780 (31st ed. 2007) ("spondylosis" means "degenerative spinal changes due to osteoarthritis.").  After reviewing the claims file, the VA examiner concluded that the Veteran's back strain in service was not likely related to his current low back disorder.  He indicated he knew of no medical literature that suggested such a relationship, and that lumbar strain is a limited condition that resolves with time and rest.  See VA examination dated May 5, 2012.

Regarding service connection, the Veteran's lumbar spine is noted to exhibit degenerative changes, and a formal diagnosis of lumbar spondylosis has been made.  
Thus, the first element of service connection is met.  Shedden, supra.

The second element of service connection inquires as to whether a disease or injury was incurred or aggravated in service.  Shedden, supra.  Here, there is evidence that the Veteran suffered from lower back pain, which he attributed at the time to heavy lifting, and sought treatment for it in service.  Thus, the second element of service connection is met.  Id.

The final step in the service connection analysis is whether there is a nexus, or relationship, between the Veteran's current lumbar spondylosis and the injury incurred in service.  Shedden, supra.  The Board finds that the evidence does not demonstrate such a connection between the two.  The only medical evidence that addresses this issue, the May 2012 VA examination, opined that such a connection was not likely as lumbar strain is not known to lead to degenerative changes in the spine.  The Board finds this evidence to be competent and credible, and as such, probative of the issue.  

The Board acknowledges the Veteran's statements that his back continued to bother him after separation from service, and that he sought treatment from private practitioners who prescribed pain medications, girdles, and hot and cold compresses to alleviate the pain.  See, e.g., Statement dated November 1, 2010.  To the extent the Veteran is attempting to establish service connection with evidence of continuity of symptomatology, the Board is not persuaded.  

The Veteran is competent to attest to symptoms that are non-medical in nature, such as pain, as that is a matter within his first-hand experience.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); Barr v. Nicholson, 21 Vet. App. 303 (2007).  It is important to note that medical evidence is not necessarily required to establish continuity of symptomatology, and a showing of continuity of symptomatology can be used to fulfill the second and/or third element of service connection.  
See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); 38 C.F.R. § 3.303(b) (2012); see also Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  However, the Veteran is not competent to assert that the pain he felt after leaving service was a manifestation of his current disability, given there is no record of any diagnosed chronic low back disability in service or in the years following service until 2008.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington, 19 Vet. App. at 368; Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).

In Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006), the Court held that the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, although the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  As noted above, there are no clinical findings of a low back disability in service or until December 2008, over fifty years after separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service).  There is, however, contemporaneous medical evidence that contradicts the Veteran's assertions of continuity, that is, the Veteran's November 1954 separation examination that indicates a "normal" clinical evaluation of the spine.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  Thus, except for the Veteran's statements made in connection with this claim for benefits, there is no evidence of record showing that the Veteran's low back disorder manifested in service and continued to be present up to the current claim.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility.)  The Veteran has also provided inconsistent statements about whether he sought treatment for his back, at first asserting he went to the VA medical center in Memphis within a year of separation, see Notice of Disagreement dated August 26, 2009, and later indicating he had no knowledge of the VA medical system after separation.  See Statement dated November 1, 2011.  Given the inconsistencies of the Veteran's statements, the time that has elapsed without complaint or treatment, and the Veteran's personal interest, the Board does find the Veteran to be a credible historian as to continuity of symptoms.  

In weighing the Veteran's statements made in connection with his current claim for benefits against the clinical finding of a normal spine in the November 1954 separation examination, the absence of any contemporaneous evidence of a low back disorder for over fifty years, and the finding in the May 2012 VA examination report that the Veteran's current diagnosis was not likely related to back strain during active duty service, the Board must find that the preponderance of the evidence of record weighs against a relationship between the Veteran's period of service and his current low back disorder.  See 38 C.F.R. § 3.303 (2012); Shedden, 381 F.3d at 1166-67.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the Board regrets that service connection for a low back disorder must be denied.  See 38 C.F.R. § 3.102 (2012); Gilbert, 1 Vet. App. at 55. 


ORDER

Service connection for a low back disorder is denied.


REMAND

After careful consideration, and for the reasons set forth below, the Board finds that additional development of the record is necessary before the Veteran's claim for an increased rating for the residuals of a burn can be adjudicated.  The Veteran was afforded three VA examinations regarding the scars on his left hand, in June 2009 and May 2012.  The VA examiner clarified his findings in a supplemental opinion in July 2012.  Nonetheless, the Board believes that further clarification is needed.

The June 2009 VA examiner noted that the Veteran's scars were well-healed and did not affect activities of daily living.  The Veteran's range of motion was not affected.  He reported to the examiner that the scars become painful when his hand is cold.  Although the VA examiner identified the scarring as "scars," the entirety of the scarring was measured as one scar of 4 square centimeters.  See VA examination dated June 16, 2009.

The first May 2012 VA examination was a "Hand and Finger Conditions" examination, where the examiner was asked to assess any condition of the hand.  The VA examiner noted that the Veteran complained of increased pain to the scars in the winter with cold weather.  Range of motion of the Veteran's left thumb, index finger, and long finger was affected.  The Veteran was unable to touch the pad of his thumb to the tips of his fingers, leaving a gap of 1 to 2 inches, as well as the tips of his index and long fingers to the palm of his hand, leaving a gap of less than an inch.  The VA examiner observed no evidence of painful motion, and did not find the scars on the Veteran's left hand to be unstable or painful.  X-rays did not reveal arthritis.  See VA examination dated May 5, 2012.

The second May 2012 VA examiner focused on the Veteran's scars, and diagnosed well-healed burn scars across the top of the left hand, knuckles, and down to the proximal interphalangeal joints.  The VA examiner found the left hand to have full active and passive range of motion, the skin to be supple and flexible, and that the scar is the same color as the surrounding skin.  He did not find the scars to be painful or unstable.  The VA examiner opined that the Veteran's limited movement in the left hand was not due to his scars.  Six deep non-linear scars were identified, with a surface area of 4 square centimeters.  See VA examination dated May 10, 2012.  In July 2012, the VA examiner recalculated the surface area of the scars, and clarified that they cover 4.74 square centimeters.

As discussed above, the Veteran is seeking a compensable rating for the residuals of a burn to his left hand.  VA complied with its duty to assist in providing the Veteran with VA examinations, however, when providing an examination for the purpose of eliciting evidence for a claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical opinion will be considered adequate when it is based upon a consideration of the veteran's prior medical history and examinations and provides a sufficiently detailed description of the disability so that the Board's decision regarding the disability may be fully informed.  Id.; Green v. Derwinski, 1 Vet. App. 121 (1991).  In this case, the VA examinations are inconsistent with each other, and do not address all of the Veteran's complaints.  The June 2009 VA examination appears to treat the Veteran's scarring as one scar, whereas the May 10, 2012, VA examination identifies six scars, but without comment as to whether the scars blend together or are discrete from one another.  Additionally, the June 2009 VA examination indicated the Veteran's range of motion in his left hand was not affected, whereas the May 5, 2012, VA examination specified how the Veteran's range of motion was limited.  In contrast, the May 10, 2012, VA examiner indicated that the Veteran had full range of motion in the hand, but then opined that limited movement in the hand was not due to the scarring.  Finally, the Veteran explained in two of the VA examinations that his scars became painful in the cold, however, neither examination report commented as to which scars increased in pain, nor how frequently this posed problems for the Veteran.  

Thus, the Board does not have a detailed enough description of the Veteran's scarring, i.e., whether he has pain and limited range of motion, necessary in determining the issue on the merits.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (when the evidence of record does not reflect the current state of the claimant's disability, a VA examination must be conducted).  Given these circumstances, the Board believes this claim should be remanded so that the Veteran may undergo another examination.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC should contact the Veteran and  request that he identify any additional medical treatment he has received for the residuals of a burn to his left hand since June 2008.  The RO/AMC should take appropriate steps to secure copies of any such treatment reports identified by the Veteran that are not already in the record on appeal.  Efforts to obtain these records should be memorialized in the Veteran's VA claims file.  

2.  When the above has been accomplished, the RO/AMC should provide the Veteran with an examination to determine the current nature and extent of his service-connected residuals from a burn to the left hand.  The claims file must be provided to and reviewed by the VA examiner, and a notation that the record was reviewed should be included in the report of the examiner.  It is requested that the examiner indicate the number of scars on the Veteran's left hand.  Each scar should be described independently, if possible.  The examiner is asked to comment on the Veteran's  range of motion of the left hand and digits and whether any limitation of motion is attributable to any specific scar or scars.  The examiner is asked to comment on the Veteran's complaint that his scars become painful when it is cold, as well as specifying which scars are affected by the cold.  A complete rationale is asked to be provided for each opinion rendered.  

3.  Following completion of the foregoing, and after undertaking any other development it deems necessary, the RO/AMC should review the Veteran's entire record, and readjudicate the Veteran's claim for a compensable rating.  The RO should consider application of the diagnostic codes pertaining to limitation of motion of individual digits.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5228, 5229, and 5230.  If the claim is denied, the RO should provide the Veteran with a supplemental statement of the case (SSOC) and allow an appropriate period of time for a response.  Thereafter, the claims file should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


